Citation Nr: 1506494	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a right wrist disability, to include as secondary to a cervical spine disability.  

7.  Entitlement to service connection for a left wrist disability, to include as secondary to a cervical spine disability.  

8.  Entitlement to service connection for a right hand disability, to include as secondary to a cervical spine disability.  

9.  Entitlement to service connection for a left hand disability, to include as secondary to a cervical spine disability.  

10.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a cervical spine disability.  

11.  Entitlement to service connection for a lung disability.  

12.  Entitlement to service connection for sinusitis.  

13.  Entitlement to service connection for cephalgia.  

14.  Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability.  

15.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the claim for a cervical spine disability and denied service connection for hypertension, a right knee disability, a left knee disability, a right wrist disability, a left wrist disability, a right hand disability, a left hand disability, a thoracolumbar spine disability, a lung disability, sinusitis, cephalgia, a right shoulder disability, and a left shoulder disability.  In April 2011, the Veteran filed a notice of disagreement with the denial of all these issues.  The Board notes that in June 2012 and September 2012, the Veteran withdrew all of his issues on appeal except for his claims for service connection for a lung disability, a thoracolumbar spine disability, cephalgia, and sinusitis.  However, the RO subsequently issued a statement of the case in October 2012 on all of the above issues, and the Veteran timely perfected an appeal on the same issues later in October 2012.  The Board will accept jurisdiction over all of the issues listed on the title page.     

In June 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from May 2011 to June 2012 and the June 2013 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.
  
The issue(s) of service connection for a cervical spine disability, a right knee disability, a right wrist disability, a left wrist disability, a right hand disability, a left hand disability, a thoracolumbar spine disability, a lung disability, sinusitis, cephalgia, a right shoulder disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his June 2013 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for hypertension and a left knee disability.

2.  The October 2008 rating decision that denied service connection for a cervical spine disability was not timely appealed and is final.  

3.  Some of the evidence received since the October 2008 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for hypertension and a left knee disability have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014). 

At his June 2013 hearing before the Board, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for hypertension and a left knee disability.  The Veteran's testimony indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for hypertension and a left knee disability, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues. 

Accordingly, the issues of entitlement to service connection for hypertension and a left knee disability are dismissed.

New and Material Evidence

As the Board's decision to reopen the claim for service connection for a cervical spine disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a cervical spine disability was originally denied by a rating decision in October 2008.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the October 2008 decision, the RO denied the claim because service treatment records were negative for any complaints, treatment, or diagnoses of a cervical spine disability, and there was also no evidence that a cervical spine disability was incurred in or aggravated by service.    

In August 2010, the Veteran filed his request to reopen the claim for service connection for a cervical spine disability.  In the March 2011 rating decision on appeal, the RO declined to reopen the Veteran's claim.        

The evidence received subsequent to the October 2008 rating decision includes, in relevant part, VA and private medical records dated from February 2003 to June 2012, an April 2011 private medical opinion, undated lay statements from the Veteran's friends, a June 2013 video conference hearing transcript, and the Veteran's statements.  

As pertinent here, in an April 2011 private medical opinion, the Veteran's physician reported that the Veteran had been diagnosed with multi-level degenerative cervical disc disease.  He opined that the years that the Veteran had spent in service as a mechanic and the injuries and trauma that he had suffered in Vietnam may have precipitated or played a contributing factor in the cervical spine disability.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the April 2011 private opinion constitutes evidence suggesting that the Veteran's cervical spine disability is due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a cervical spine disability.  


ORDER

The appeal concerning the issues of entitlement to service connection for hypertension and a left knee disability is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a cervical spine disability, a right knee disability, a right wrist disability, a left wrist disability, a right hand disability, a left hand disability, a thoracolumbar spine disability, a lung disability, sinusitis, cephalgia, a right shoulder disability, and a left shoulder disability.  

With respect to the cervical spine disability and cephalgia, the Veteran alleges that he injured his neck and head in 1968 in Vietnam during an explosion in his barracks caused by a mortar attack.  He reports that as he attempted to run out of the barracks, a blast caused him to fall down the stairs and land on his head and right shoulder.  He contends that he injured his head and neck during that in-service incident and that he has experienced neck pain continuously since service.  The Board notes that the Veteran is already service-connected for posttraumatic stress disorder in part on the basis of the in-service incident of the mortar explosion.    

Post-service medical records show that the Veteran received private treatment for cephalgia in August 2006 and that he received intermittent VA and private treatment for a cervical spine disability from November 2007 to June 2012.  Moreover, in an April 2011 private medical opinion, the Veteran's physician reported that the Veteran had been diagnosed with multi-level degenerative cervical disc disease.  He opined that the years that the Veteran had spent in service as a mechanic and the injuries and trauma that he had suffered in Vietnam may have precipitated or played a contributing factor in the cervical spine disability.

Given the evidence outlined above, the Board finds that the Veteran should be afforded appropriate VA examinations with medical opinions clarifying whether the Veteran's cephalgia and cervical spine disability arose during service or are otherwise related to any incident of service, including the 1968 mortar explosion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regards to the right wrist disability, left wrist disability, right hand disability, left hand disability, thoracolumbar spine disability, right shoulder disability, and left shoulder disability, the Veteran alleges that these disabilities are secondary to his cervical spine disability.  Alternatively, the Veteran also contends that he injured his right shoulder in 1968 in Vietnam during an explosion in his barracks caused by a mortar attack.  He reports that as he attempted to run out of the barracks, a blast caused him to fall down the stairs and land on his head and right shoulder.  He asserts that he injured his right shoulder during that in-service incident and that he has experienced right shoulder pain continuously since service.  Post-service VA and private medical records dated from November 2007 to June 2012 show that the Veteran received intermittent treatment for a right wrist disability, left wrist disability, right hand disability, left hand disability, thoracolumbar spine disability, right shoulder disability, and left shoulder disability.  

Given the evidence outlined above, the Board finds that the Veteran should be afforded appropriate VA examinations with medical opinions clarifying whether the Veteran's right shoulder disability arose during service or is otherwise related to any incident of service, including the 1968 mortar explosion, and whether the Veteran's right wrist disability, left wrist disability, right hand disability, left hand disability, thoracolumbar spine disability, right shoulder disability, and left shoulder disability are due to or aggravated (permanently worsened beyond normal progress of the disorder) by his cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Also, the Veteran claims that he was advised by a doctor that his lung disorder (granuloma) was consistent with an individual who served in a "tropical climate" like Vietnam.  The Veteran also contends that his sinusitis developed as the result of his service in Vietnam.  The Board will afford the Veteran a VA examination and nexus opinion. 

Finally, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran reported during his June 2013 hearing that he had first received diagnoses for his lung disability and sinusitis in 1988 with a private physician.  It does not appear that these medical records have been associated with the claims file, and therefore, they should be obtained on remand.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his cervical spine disability, right knee disability, right wrist disability, left wrist disability, right hand disability, left hand disability, thoracolumbar spine disability, lung disability, sinusitis, cephalgia, right shoulder disability, and left shoulder disability that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specifically, the Veteran should be asked to provide an authorization form for the private physician who diagnosed him with a lung disability and sinusitis in 1988.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a lung disorder and sinusitis that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder and sinusitis are due to the Veteran's period of service.  The Veteran claims that a doctor advised him that the granuloma shown on x-ray examination was consistent with an individual who served in a "tropical climate" like Vietnam.  The Veteran also believes that his sinusitis is the result of having served in Vietnam. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current cephalgia or other headache disorder that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cephalgia or other headache disorder is due to the Veteran's period of service, including a 1968 mortar explosion in the barracks where the Veteran fell on his head.  The examiner is advised that the Veteran's reported in-service incident of the mortar explosion has been conceded to have occurred.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's head is consistent with the mechanism of injury claimed by the Veteran.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current cervical spine disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability is due to the Veteran's period of service, including a 1968 mortar explosion in the barracks where the Veteran fell on his head and right shoulder.  The examiner is advised that the Veteran's reported in-service incident of the mortar explosion has been conceded to have occurred.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's cervical spine is consistent with the mechanism of injury claimed by the Veteran.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current right shoulder disability that is related to his period of service or to his cervical spine disability and whether the Veteran has a current left shoulder disability that is related to his cervical spine disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability is due to the Veteran's period of service, including a 1968 mortar explosion in the barracks where the Veteran fell on his right shoulder.  The examiner is advised that the Veteran's reported in-service incident of the mortar explosion has been conceded to have occurred.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's right shoulder is consistent with the mechanism of injury claimed by the Veteran.      

b) The examiner should provide an opinion as to whether the Veteran's left shoulder disability was at least as likely as not (50 percent or greater probability) caused by his cervical spine disability.  If the right shoulder disability is not caused by service, the examiner should provide an opinion as to whether the Veteran's right shoulder disability was at least as likely as not (50 percent or greater probability) caused by his cervical spine disability.      

c) If the right shoulder and left shoulder disabilities are not caused by the Veteran's cervical spine disability, the examiner should provide an opinion as to whether the Veteran's the right shoulder and left shoulder disabilities are at least as likely as not (50 percent or greater probability) aggravated (permanent worsening of the underlying disability beyond natural progress) by the cervical spine disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current right wrist, left wrist, right hand, left hand, and thoracolumbar disabilities that are related to his cervical spine disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether the Veteran's right wrist, left wrist, right hand, left hand, and thoracolumbar disabilities are at least as likely as not (50 percent or greater probability) caused by his cervical spine disability.  

b) If not caused by the Veteran's cervical spine disability, the examiner should provide an opinion as to whether the Veteran's right wrist, left wrist, right hand, left hand, and thoracolumbar are at least as likely as not (50 percent or greater probability) aggravated (permanent worsening of the underlying disability beyond natural progress) by the cervical spine disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


